t c memo united_states tax_court sean s brown petitioner v commissioner of internal revenue respondent docket no filed date sean s brown pro_se james r bamberg for respondent - - - - memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure for the issues for decision are whether petitioner was required to report interest_income of dollar_figure we hold that petitioner was required but failed to report such income and whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 a we hold that he is so liable findings_of_fact petitioner resided in florida when his petition was filed in petitioner won a settlement award against the united_states postal service usps for backpay in the gross amount of dollar_figure after various amounts were withheld petitioner received a check for the settlement award of dollar_figure petitioner received a second check for interest on the settlement award of dollar_figure the remittance advice sent with the second check advised petitioner any_tax liability resulting from this payment is your responsibility the irs makes the determination on whether taxes must be paid you should consult the irs or a tax attorney to answer any_tax reporting questions that you may have 1unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue - - - - petitioner later received a form_w-2 wage and tax statement from the usps which indicated that petitioner received wages for of dollar_figure petitioner received a form 1099-int interest_income from the usps indicating that he received interest_income of dollar_figure in additionally petitioner received a form 1099-int from suncoast schools federal credit_union indicating that he received interest_income for of dollar_figure petitioner through his paid preparer amscot tax service timely and electronically filed his federal_income_tax return on that return petitioner did not report any interest_income following petitioner’s receipt of respondent’s notice_of_deficiency on date petitioner timely filed a petition with this court a trial was held in tampa florida following trial we allowed petitioner additional time to support his trial position with further evidence petitioner failed to do so thus the trial record was subsequently closed opinion i gross_income gross_income includes all income from whatever source derived sec_61 interest_income is expressly included in this definition sec_61 - - - - at trial petitioner recognized that he should have included the interest payments in his gross_income petitioner’s main contention instead is that the usps deposited dollar_figure from the settlement award into his workplace retirement account and that this amount should be excluded from income petitioner submitted no evidence of any transfer of settlement proceeds to his retirement account accordingly we cannot determine the validity of petitioner’s claim as petitioner has conceded that the interest payments should have been included in his gross_income respondent’s determinations on this issue are sustained ii accuracy-related_penalty sec_6662 and b imposes a penalty equal to of the portion of an underpayment_of_tax that is attributable to any substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown in the return for such year or dollar_figure sec_6662 2in an amended_return which was apparently filed incorrectly petitioner also correctly included those payments - - - - petitioner underpaid his tax_liability by dollar_figure an underpayment that exceeds of the tax of dollar_figure which was required to be shown on his return accordingly petitioner is liable for the sec_6662 penalty sec_6664 provides a reasonable_cause exception to the accuracy- related penalty generally under sec_6664 no penalty is imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion petitioner failed to argue that the reasonable_cause exception applies to his underpayment moreover the record does not suggest that he acted with reasonable_cause and in good_faith by failing to include interest_income on his return to reflect the foregoing decision will be entered for respondent
